          Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



  NATIONAL ASSOCIATION OF
  CONSUMER ADVOCATES, et al.,

                          Plaintiffs,

                    v.                                Civil Action No. 1:20-cv-11141-JCB


  David Uejio, in his official capacity as Acting
  Director of the Consumer Financial Protection
  Bureau, et al.,

                          Defendants.




                         UNOPPOSED MOTION TO SUPPLEMENT
                           THE ADMINISTRATIVE RECORD

       Plaintiffs National Association of Consumer Advocates, United States Public Interest

Research Group, and Kathleen Engel respectfully move this Court to supplement the

Administrative Record with the attached Supplemental Administrative Record, composed of the

documents listed below. See Ex. A. Plaintiffs have conferred with opposing counsel, who do not

oppose this motion. See also Joint Stipulation at 2-3, ECF No. 54 (“Defendants will not object to

Plaintiffs’ motion to supplement the record with the following documents for the Court’s

consideration.”).

       The Administrative Procedure Act mandates that “the court shall review the whole record

or those parts of it cited by a party.” 5 U.S.C. § 706. The “whole record” means “the full

administrative record that was before the [agency] at the time [it] made [its] decision.” Cousins

v. Sec’y of the U.S. Dep’t of Transp., 880 F.2d 603, 610 (1st Cir. 1989) (quoting Citizens to
          Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 2 of 7




Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)). The following materials are

properly part of the administrative record because they were before Defendants at the time the

Bureau made the decision to create and operate the Taskforce in a manner that did not comply

with the requirements of the Federal Advisory Committee Act (“FACA”). See Beyond Nuclear v.

Dep’t of Energy, 233 F.Supp.3d 40, 47 (D.C. Cir. 2017) (citations omitted) (“[The] record

includes ‘all documents and materials that the agency directly or indirectly considered’ before

deciding what action to take.”).

       These documents also belong in the record because they contain information that will

help the Court to determine whether the Taskforce was subject to FACA’s requirements and, if

so, whether it was fairly balanced as FACA requires. See 5 U.S.C. App. 2 § 3(2) (defining the

scope of advisory committees subject to FACA); id. § 5(b)(2) (establishing the fairly balanced

requirement). See also, e.g., Ass’n of Am. Physicians & Surgeons, Inc. v. Clinton, 997 F.2d 898,

915–16 (D.C. Cir. 1993) (record was “insufficient” where court was unable to “confidently

decide whether the working group is a FACA committee”); Jud. Watch, Inc. v. Nat’l Energy

Pol’y Dev. Grp., 233 F.Supp.2d 16, 30–31 (D.D.C. 2002) (“further factual development” was

needed where the record did not contain the information “necessary to resolve the question of

whether and how FACA is applicable to the NEPDG”).

       Accordingly, Plaintiffs respectfully request that the Court grant their motion and treat the

attached Supplemental Administrative Record as part of the record before the Court. The

Supplement Administrative Record contains the following documents:
            Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 3 of 7




       1.       The February 5, 2020, letter sent to Defendants by U.S. Senators Warren and
                Brown regarding the Taskforce. Ex. A at 095. 1

       2.       Defendants’ February 19, 2020, letter and addendum responding to the Senators’
                February 5, 2020, letter. Id. at 099.

       3.       The following offer emails and letters for Taskforce members:

                a.     The January 10, 2020 email to Howard Beales with the subject line “Job
                       Offer Letter for Expert (Taskforce Member), CN-0301-71,” along with
                       two attachments: a January 10, 2020 “Official Offer Letter” and the
                       “CFPB Ethics Office – Notice to Prospective CFPB Employee.” Id. at
                       105.

                b.     The January 10, 2020 email to Thomas Durkin with the subject line “Job
                       Offer Letter for Expert (Taskforce Member), CN-0301-71,” along with
                       two attachments: a January 9, 2020 “Official Offer Letter” and the “CFPB
                       Ethics Office – Notice to Prospective CFPB Employee.” Id. at 110.

                c.     The January 13, 2020 email to Jean Noonan with the subject line “Job
                       Offer Letter for Expert (Taskforce Member), CN-0301-71,” along with
                       two attachments: a January 13, 2020 “Official Offer Letter” and the
                       “CFPB Ethics Office – Notice to Prospective CFPB Employee.” Id. at
                       115.

                d.     The January 14, 2020 email to William MacLeod with the subject line
                       “Offer for Expert Appointment - Macleod,” along with a January 15, 2020
                       “Official Offer Letter.” Id. at 120.

       4.       The following appointment emails and letters for Taskforce members:

                a.     The January 9, 2020 email to Howard Beales with the subject line
                       “Appointment letter from Director Kraninger,” along with the attachment
                       “Taskforce Appointment Letter – J. Howard Beales._111.pdf.” Id. at 124.

                b.     The January 9, 2020 email to Thomas Durkin with the subject line
                       “Appointment letter from Director Kraninger,” along with the attachment
                       “Taskforce Appointment Letter – Thomas Durkin.pdf.” Id. at 127.




1
  The Bates numbers in the Supplemental Administrative Record continue the numbering from
the administrative record filed on May 5, 2021. Because the last page of the original record is
numbered 094, the first page of the Supplemental Administrative Record is numbered 095.
     Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 4 of 7




         c.     The January 9, 2020 email to Jean Noonan with the subject line
                “Appointment letter from Director Kraninger,” along with the attachment
                “Taskforce Appointment Letter – Jean Noonan.pdf.” Id. at 130.

         d.     The January 9, 2020 email to Todd Zywicki with the subject line
                “Appointment letter from Director Kraninger,” along with the attachment
                “Taskforce Appointment Letter – Todd Zywicki.pdf.” Id. at 133.

5.       The following correspondence with, and documents sent to, the Taskforce
         members discussing the terms of their employment, the nature of their
         appointments, and ethics considerations related to their hiring:

         a.     The December 16, 2019 email sent by CFPB employee Amber Vail to
                William MacLeod with the subject line “Re: William C. MacLeod – OGE
                Form 450.” Id. at 137.

         b.     The December 18, 2019 email sent by CFPB employee Amber Vail to
                William MacLeod with the subject line “Some Additional Information.”
                Id. at 140.

         c.     The December 20, 2019 email by CFPB employee Amber Vail to Jean
                Noonan and her colleague Ryan Stinneford with the subject line
                “Information Related to Ms. Noonan’s Potential Employment to the
                Bureau’s Taskforce.” Id. at 144.

         d.     The December 14, 1999 OGE opinion entitled “99 x 24.” Id. at 148.

         e.     The August 1, 1983 OLC opinion entitled “Restrictions on Federal
                Appointee’s Continued Employment by a Private Law Firm.” Id. at 154.

         f.     The October 28, 1993 OLC opinion entitled “Applicability of the
                Emoluments Clause to Non-Government Members of ACUS.” Id. at 159.

         g.     The January 2, 2020 email sent by CFPB employee Amber Vail to
                William MacLeod with the subject line “Re: William C. MacLeod – OGE
                Form 450.” Id. at 169.

         h.     The January 9, 2020 email thread between Todd Zywicki and CFPB
                employee Matt Cameron discussing how Mr. Zywicki should track the
                days on which he works for the Bureau. Id. at 170.

         i.     The January 12, 2020 email thread between Todd Zywicki and CFPB
                employee Matt Cameron with the subject line “Regarding your recent
                appointment to the Taskforce on Federal Consumer Financial Law.” Id. at
                171.
            Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 5 of 7




                j.     The orientation emails sent to the Taskforce members on January 9 and
                       16, 2020, with the subject line “Regarding your recent appointment to the
                       Taskforce on Federal Consumer Financial Law.” Id. at 172.

       6.       The following ethics agreements, Taskforce Service Member Agreements, and
                memoranda of understanding (MOU) signed by the Taskforce members:

                a.     The January 29, 2020 ethics agreement signed by Thomas Durkin. Id. at
                       184.

                b.     The February 5, 2020 ethics agreement signed by William MacLeod. Id. at
                       186.

                c.     The February 6, 2020 ethics agreement signed by Howard Beales. Id. at
                       188.

                d.     The February 10, 2020 ethics agreement signed by Todd Zywicki. Id. at
                       190.

                e.     The MOU signed by William MacLeod and attached to an email he sent
                       on January 15, 2020 with the subject line “Official Offer Letter.” Id. at
                       192.

                f.     Taskforce Member Service Agreements that were attached to orientation
                       emails sent to the Taskforce members on January 9, 2020, with the subject
                       lines “Regarding your recent appointment to the Taskforce on Federal
                       Consumer Financial Law.” Id. at 195.2

       7.       The following internal agency emails and documents discussing the nature and
                hiring of the Taskforce members’ appointments, as well as related ethics
                considerations:

                a.     The December 30, 2019 email from Yasaman Sutton to Amber Vail with
                       the subject line “Waiver Consultation – [redacted].” Id. at 207.

                b.     The January 2, 2020 email from Kerri Dunham to Kate Fulton with the
                       subject line “Zywicki and Taskforce Update.” Id. at 208.

                c.     The January 8, 2020 email from Nathaniel Webber to Kerri Dunham with
                       the subject line “Taskforce hiring status confirmation.” Id. at 209.




2
 These agreements are unsigned; the Bureau was unable to locate signed versions, or to
determine whether the Taskforce members ever signed the agreements.
            Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 6 of 7




                d.       The January 9, 2020 email from then-Director Kathleen Kraninger to all
                         CFPB employees with the subject line “Happy New Year, Taskforce on
                         Federal Consumer Financial Law, etc.” Id. at 210.

                e.       The January 29, 2020 email from Matt Cameron to Yasaman Sutton with
                         the subject line “Re: Taskforce Compensation.” Id. at 212.

       8.       The following internal agency emails and documents related to the applications
                the Bureau received from candidates interested in serving on the Taskforce:

                     a. The October 29, 2019 email from Matt Cameron to Andrew Duke with the
                        subject line “For the Director.” Id. at 214.

                     b. The application package from Professor Prentiss Cox, including his
                        October 25, 2019 cover letter and c.v. Id. at 215.

                     c. The November 26, 2019 email from Professor Kathleen Engel to then-
                        Director Kathleen Kraninger with the subject line “Interview for Position
                        on Task Force on Consumer Law.” Id. at 226.



Dated: August 2, 2021

                                                      Respectfully submitted,

                                                      /s/ Kristen P. Miller____
David A. Nicholas (BBO# 553996)                       Kristen Miller (D.C. Bar No. 229627)*
Of Counsel                                            John Lewis (D.C. Bar No. 1033826)*
Wolf Popper LLP                                       Sean Lev (D.C. Bar No. 449936)*
20 Whitney Road                                       Democracy Forward Foundation
Newton, MA 02460                                      P.O. Box 34553
(617) 964 - 1548                                      Washington, DC 20043
dnicholas@wolfpopper.com                              (202) 601-2483
                                                      kmiller@democracyforward.org
Counsel for Plaintiffs                                jlewis@democracyforward.org
                                                      slev@democracyforward.org

                                                      Counsel for Plaintiffs
          Case 1:20-cv-11141-JCB Document 55 Filed 08/02/21 Page 7 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



  NATIONAL ASSOCIATION OF
  CONSUMER ADVOCATES, et al.,

                         Plaintiffs,

                  v.                                  Civil Action No. 1:20-cv-11141-JCB


  David Uejio, in his official capacity as Acting
  Director of the Consumer Financial Protection
  Bureau, et al.,

                         Defendants.



                                       [PROPOSED] ORDER


       Upon consideration of Plaintiffs’ unopposed motion to supplement the administrative

record, it is hereby ORDERED that the motion is GRANTED.

       It is further ordered that the Supplemental Administrative Record shall be treated as part

of the administrative record before the Court.

       It is so ORDERED.

Dated: _________________                            ______________________________

                                                    The Honorable Judge Jennifer C. Boal
                                                    United States Magistrate Judge
